EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josephine Paltin on 6/3/2022.

The application has been amended as follows: 
Please amend claim 21 as follows: 

21. A data management system comprising: 
a first computing device comprising one or more hardware processors, wherein the first computing device is configured to: 
receive a first list of virtual machines, wherein the virtual machines [[of]] listed in the first list execute on one or more host computing devices comprising one or more hardware processors;
receive a second list of virtual machines, wherein each virtual machine [[of]] listed in the second list is associated with a backup policy selected from a plurality of backup policies that are managed by the first computing device, and wherein the virtual machines [[on]] listed in the second list execute on one or more host computing devices comprising one or more hardware processors;
identify one or more unprotected virtual machines, based on a comparison between the first list and the second list, wherein each unprotected virtual machine among the one or more unprotected virtual machines is listed in the first list and is not listed in the second list;
receive one or more backup characteristics for each unprotected virtual machine among the one or more unprotected virtual machines; 
based on determining that one or more backup characteristics of a first unprotected virtual machine among the one or more unprotected virtual machines meet criteria of a first category: apply a first backup policy to the first unprotected virtual machine, wherein the first backup policy is selected from the plurality of backup policies and is associated with the first category, and cause a first backup operation to back up the first unprotected virtual machine according to the first backup policy; and 
based on determining that one or more backup characteristics of a second unprotected virtual machine among the one or more unprotected virtual machines do not meet criteria of any category: apply a default backup policy to the second unprotected virtual machine, and cause a second backup operation to back up the second unprotected virtual machine according to the default backup policy.

Please amend claim 25 as follows:
	25. The data management system of claim 21, wherein the first computing device is communicatively coupled to a virtual machine management software, which executes on a host computing device comprising one or more hardware processors, and which comprises information about the virtual machines [[of]] listed in the first list; and
wherein the first computing device receives the first list of virtual machines based on querying the virtual machine management software.

Please amend Claim 31 as follows:
31. A computer-implemented method comprising: 
receiving, by a storage manager of a data management system, a first list of virtual machines, wherein the storage manager comprises one or more hardware processors, and wherein the virtual machines [[of]] listed in the first list execute on one or more host computing devices comprising one or more hardware processors;
receiving, by the storage manager, a second list of virtual machines, wherein each virtual machine [[of]] listed in the second list is associated with a backup policy selected from a plurality of backup policies that are managed by the storage manager, and wherein the virtual machines [[of]] listed in the second list execute on one or more host computing devices comprising one or more hardware processors;
comparing, by the storage manager, the first list and the second list to identify one or more unprotected virtual machines, wherein each unprotected virtual machine among the one or more unprotected virtual machines is listed in the first list and is not listed in the second list;
receiving, by the storage manager, one or more backup characteristics for each unprotected virtual machine among the one or more unprotected virtual machines; 
determining, by the storage manager, whether each unprotected virtual machine among the one or more unprotected virtual machines can be categorized into a category that is associated with a corresponding backup policy selected from the plurality of backup policies and is further associated with one or more criteria;
based on determining that a first unprotected virtual machine among the one or more unprotected virtual machines can be categorized into a first category, based on one or more backup characteristics of the first unprotected virtual machine meeting criteria of the first category, applying a first backup policy to the first unprotected virtual machine, wherein the first backup policy is selected from the plurality of backup policies and is associated with the first category, and causing a first backup operation to back up the first unprotected virtual machine according to the first backup policy; and
based on determining that a second unprotected virtual machine among the one or more unprotected virtual machines cannot be categorized into any category, based on one or more backup characteristics of the second unprotected virtual machine not meeting criteria of any category, applying a default backup policy to the second unprotected virtual machine, and causing a second backup operation to back up the second unprotected virtual machine according to the default backup policy.

Please amend claim 34 as follows:
34. The computer-implemented method of claim 31, wherein the storage manager is communicatively coupled to a virtual machine management software, which executes on a host computing device comprising one or more hardware processors, and which comprises information about the virtual machines [[of]] listed in the first list; and
wherein the storage manager receives the first list of virtual machines based on querying the virtual machine management software.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167